Citation Nr: 0911188	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  05-15 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
back disorder. 

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disorder. 

3.  Entitlement to service connection for a right knee 
disorder, to include as secondary to the back disorder.

4.  Entitlement to service connection for a left knee 
disorder, to include as secondary to the back disorder.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had service in the United States Army Reserves 
from December 1984 to December 1988.  The Veteran was on 
active duty from July 1985 to December 1985. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which determined that new and material 
evidence had not been submitted to reopen the claims of 
entitlement to service connection for a back injury and 
mental condition.  The same decision also denied entitlement 
to service connection for a bilateral knee disorder.  

The issues on appeal have been recharacterized as they appear 
on the cover page of the instant decision. 

The Veteran presented testimony at a hearing before the Board 
in December 2008.  The transcript has been associated with 
the claims folder.  In January and February 2009, the veteran 
submitted additional evidence and statements, with a waiver 
of review by the agency of original jurisdiction. 


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  A December 2000 rating decision previously denied the 
Veteran's claim of entitlement to service connection for 
aggravation of a back injury.  The Veteran did not perfect 
his appeal and the decision became final.  

3.  While evidence submitted since the December 2000 rating 
decision was not previously submitted to agency decision 
makers, it is cumulative and redundant and, by itself or when 
considered with previous evidence of record, does not relate 
to an unestablished fact necessary to substantiate the claim 
and does not raise a reasonable possibility of substantiating 
the claim of entitlement to service connection for a back 
disorder.  

4.  A December 2000 rating decision previously denied the 
Veteran's claim of entitlement to service connection for a 
mental condition.  The Veteran did not perfect his appeal and 
the decision became final.  

5.  While evidence submitted since the December 2000 rating 
decision was not previously submitted to agency decision 
makers, it is cumulative and redundant and, by itself or when 
considered with previous evidence of record, does not relate 
to an unestablished fact necessary to substantiate the claim 
and does not raise a reasonable possibility of substantiating 
the claim of entitlement to service connection for an 
acquired psychiatric disorder.  

6.  A right knee disorder was not incurred during the 
Veteran's active duty service, did not manifest in the year 
following separation from said service, was not the result of 
an injury or disease during a period of active duty for 
training (ACDUTRA), was not the result of an injury during a 
period of inactive duty for training (INACDUTRA), and was not 
proximately due to or the result of a service connected 
disability.

7.  A left knee disorder was not incurred during the 
Veteran's active duty service, did not manifest in the year 
following separation from said service, was not the result of 
an injury or disease during a period of ACDUTRA, was not the 
result of an injury during a period of INACDUTRA, and was not 
proximately due to or the result of a service connected 
disability.

CONCLUSIONS OF LAW

1.  Evidence received since the final December 2000 rating 
determination, wherein the RO denied a claim of entitlement 
to service connection for aggravation of a back injury, is 
not new and material, and the Veteran's claim for a back 
disorder is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2008).

2.  Evidence received since the final December 2000 rating 
determination, wherein the RO denied a claim of entitlement 
to service connection for a mental condition, is not new and 
material, and the Veteran's claim for an acquired psychiatric 
disorder is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2008).

3.  The criteria for the establishment of service connection 
for a right knee disorder, to include as secondary to the 
back disorder, are not met.  38 U.S.C.A. §§ 101(2), (22), 
(24), 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 
3.303, 3.307, 3.309, 3.310 (2008).

4.  The criteria for the establishment of service connection 
for a left knee disorder, to include as secondary to the back 
disorder, are not met.  38 U.S.C.A. §§ 101(2), (22), (24), 
1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 
3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

Further, the United States Court of Appeals for Veteran's 
Claims (Court) issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  In that decision, the Court held that VA 
must notify a claimant of the evidence and information that 
is necessary to reopen the claim, and must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to service connection.  In that 
regard, the Court noted that VA's obligation to provide a 
claimant with notice of what constitutes new and material 
evidence to reopen a service-connection claim may be affected 
by the evidence that was of record at the time that the prior 
claim was finally denied.  

The Court further stated that the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

VA complied with notification responsibilities in regards to 
the Veteran's claims in correspondence sent to the Veteran in 
October 2003, January 2004, and August 2004.  These letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claims, 
and identified the Veteran's duties in obtaining information 
and evidence to substantiate his claims.  

Additionally, the October 2003 letter specifically notified 
the Veteran that his claim of entitlement to service 
connection for a back disorder was previously denied.  He was 
further notified of the reasons for the prior denial and that 
in order to reconsider his claim; he must submit new and 
material evidence showing that the disorder was related to 
those facts, i.e. evidence of aggravation of a pre-existing 
back disorder during a period of active and/or Reserve 
service.  

While the August 2004 letter did not inform the Veteran that 
his claim for a mental condition was previously denied or the 
reasons for said denial, this was clearly delineated in the 
October 2004 rating decision, the April 2005 statement of the 
case (SOC), and August 2005, September 2005, and June 2008 
supplemental statements of the case (SSOC).  Further, the 
August 2004 letter specifically set forth the criteria to 
support the underlying service connection claim.  Moreover, 
in June 2008, the Veteran waived the 60-day waiting period 
before his claims were sent to the Board and specifically 
indicated that he had no additional evidence to submit.  (In 
spite of that statement, he did submit additional evidence in 
January and February 2009, and this evidence has been 
considered in this decision.)  Finally, the Veteran does not 
have the disorder (acquired psychiatric) for which benefits 
are being sought, and he was specifically notified in August 
2004 that in order to support a claim for service connection 
there must be evidence of a current disability.  Therefore, 
the Board's decision to proceed in adjudicating this claim 
does not, therefore, prejudice the Veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993); see also Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997) (holding that interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary).  Evidence must show that the Veteran currently 
has the disability for which benefits are being claimed.

In a March 2006 letter, the Veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the claimed disabilities under 
consideration, pursuant to the recent holding in the Dingess 
decision.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment and personnel records, post-
service private medical treatment records, copies of 
grievances and law suits filed with respect to his 
incarceration, and lay statements.  

Attempts were made to obtain medical treatment records of the 
Veteran from Mid South Orthopedics, Dr. DED, Dr. KG, Dr. JZB, 
Hulen Ford Law Firm, University of Texas Medical Branch at 
Galveston, and the Segovia Unit at the Department of 
Corrections.  The RO received confirmation from all of the 
above, but the Segovia Unit, that either the records were 
unavailable, no longer in existence, or that the Veteran was 
not a patient of the provider.  Two attempts were made to 
contact the Segovia Unit in October 2007 and January 2008.  
The RO received no response.  The Veteran was notified in 
March 2008 that the RO was unable to obtain records from the 
Segovia Unit.  He was notified that it was his obligation to 
either send any records in his possession or obtain the 
records himself.  The Veteran did not respond.  Any further 
attempts to obtain any of the aforementioned records would be 
futile.  38 C.F.R. § 3.159(c)(1).

After the June 2008 SSOC was issued, the Veteran submitted 
additional medical evidence and lay statements in support of 
his claims.  The Veteran waived initial RO adjudication of 
the newly submitted evidence.  As such, Remand for 
preparation of an SSOC is not necessary.  38 C.F.R. 
§ 20.1304(c).

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of these matters on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 

II.  Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A.  New and Material

The Board must address the issue of whether new and material 
evidence has been received because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency decision 
makers; which relates, either by itself or when considered 
with previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis.  See Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  For purposes of reopening a 
claim, the credibility of newly submitted evidence is 
generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992) (in determining whether evidence is new and 
material, "credibility" of newly presented evidence is to 
be presumed unless evidence is inherently incredible or 
beyond competence of witness).

1.  Back Disorder

The Veteran seeks to reopen a claim for service connection 
for a back disorder denied by the RO in December 2000.  The 
record indicates that in its December 2000 rating decision, 
the RO denied service connection for a back disorder on the 
basis that the Veteran had a pre-existing back injury with no 
objective evidence that the disorder was made permanently 
worse as a result of service.  The RO specifically noted that 
the medical evidence showed an auto accident prior to active 
duty training and that Reserve service treatment records did 
not show aggravation of the injury, but only continued 
treatment for chronic back pain since the accident.  

Of record at the time of the December 2000 rating decision 
were the Veteran's service treatment records, which contain 
an April 1986 medical examination showing low back pain 
existing prior to active training.  The provider found that 
the Veteran was injured at work in April 1986 and came to 
active duty with low back pain and taking Motrin.  The 
provider also stated that the Veteran's back was not injured 
in the line of duty.  There was no indication that the 
Veteran was confined to quarters.  The Board would also note 
at this juncture that the service treatment records were 
negative for complaints of back pain and/or injury following 
a "rough truck ride."

A June 1986 entry clarified that the Veteran was in a motor 
vehicle accident occurring at his work place in April 1986 
and had been undergoing physical therapy since.  The provider 
noted the Veteran was restricted to desk work.  The Veteran 
had follow-up treatment in June 1986.  There were no further 
complaints until July 1988, when the Veteran reported 
undergoing a percutaneous evacuation of the L5-S1 disc.  The 
Veteran informed the provided that he injured his disc two 
years earlier in a motor vehicle accident.  A May 1989 report 
of medical examination simply noted intermittent back pain 
following a February 1988 diskectomy.

Evidence associated with the claims folder subsequent to the 
December 2000 rating decision includes post-service treatment 
records from Dr. JCL dated between July 1995 and September 
1995.  These records show the Veteran slipped and fell 
through the floor while working at Certain-Teed.  X-rays of 
the lumbar spine showed subluxation of L5 on S1.  The 
provider noted the Veteran indicated that he had minimal back 
problems since his back surgery in 1988.  The Veteran was 
treated for lumbar spine spasms and acute lumbar 
radiculopathy.  

Medical records from various Department of Corrections 
facilities, to include Hutchins State Jail, Corrections 
Management Care, the Cleveland Center, the Price Daniel Unit, 
UTMB Managed Care, and TTUHSC Montford Unit, simply show the 
Veteran sought treatment beginning in March 2003 when he 
injured his back lifting a trash can.  X-rays of the lumbar 
spine dated in March 2003 were negative.  The Veteran 
continued to complain of back pain between 2004 and 2006.  
There was no indication that the Veteran aggravated his back 
during his Reserve period of service.

A September 2007 Fit for Work Assessment revealed the Veteran 
injured his back in April 1986 in a motor vehicle accident.  
There was no indication the injury was aggravated during a 
Reserve period of service.  

An entry from University Medical Center dated in October 2008 
simply shows the Veteran complained of back pain.  Lay 
statements received in January 2009 confirm the April 1986 
motor vehicle accident.  They indicate the Veteran reported 
aggravating his back condition during a truck ride to 
"summer camp."
  
The Veteran presented testimony before the Board in December 
2008.  He testified that he was in an automobile accident in 
April 1986.  He further testified that he was clear to 
perform his two weeks of annual training or as he termed it, 
summer camp.  He then stated that he rode in a truck to his 
training assignment and the rough ride from bouncing up and 
down on a wooden bench re-injured his back.  He indicated 
that he was helped from the truck, received immediate medical 
care, was confined to quarters for the entire two weeks, and 
thereafter, was diagnosed with a disc bulge by a private 
physician.

Essentially, the evidence submitted since the last final 
denial does nothing but reiterate the Veteran's prior 
contentions-that his pre-service back injury was aggravated 
by his Reserve period of service.  As such, the evidence 
received since 2000 is duplicative or cumulative of that on 
file prior to the last final RO decision of that year.  

To the extent that the evidence of record received since the 
prior final decision could be deemed new, it does not, when 
considered by itself or with previous evidence of record, 
relate to an unestablished fact necessary to substantiate the 
Veteran's claim.  Specifically, none of the evidence shows 
that the Veteran sustained injuries to his back during a 
truck ride to annual training/"summer camp," such that his 
pre-existing back injury was made permanently worse.  
Further, there has been no evidence submitted showing that 
the current back disorder is related to the Veteran's period 
of active military or Reserve service on any basis.  

While the Board acknowledges the Veteran's beliefs with 
regard to his claim, these beliefs are simply a reiteration 
of the arguments previously raised, and no medical evidence 
has been received which supports his contentions.  Thus, new 
and material has not been submitted, and there is no basis 
upon which to reopen the 
previously denied claim of entitlement to service connection 
for a back disorder.   See 38 C.F.R. § 3.156(a).  

2.  Acquired Psychiatric Disorder

The Veteran seeks to reopen a claim for service connection 
for an acquired psychiatric disorder denied by the RO in 
December 2000.  At the time, the Veteran claimed that he was 
upset and had weird dreams about a guy who pointed his weapon 
at his head during basic training.  The record indicates that 
in its December 2000 rating decision, the RO denied service 
connection for a mental condition on the basis that there was 
no evidence of a mental condition during active or Reserve 
service or any current diagnosis of a mental condition.  The 
RO further concluded that a mental condition was not incurred 
in or was caused by service.  The RO also noted that in order 
to establish entitlement to service connection based on a 
period of INACDUTRA, the evidence must show an injury 
incurred in the line of duty. The RO indicated that mental 
diseases would have to be the result of traumatic injury and 
not simply having an onset during a period of INACDUTRA.

Of record at the time of the December 2000 rating decision 
were the Veteran's service treatment records, which were 
wholly devoid of complaints, treatment, or diagnoses of an 
acquired psychiatric condition.  The Reserve records were 
similarly negative.  

Evidence associated with the claims folder subsequent to the 
December 2000 rating decision includes post-service treatment 
records from Dr. JCL dated between July 1995 and September 
1995.  These records are negative for complaints or treatment 
for an acquired psychiatric disorder.  

Medical records from various Department of Corrections 
facilities, to include Hutchins State Jail, Corrections 
Management Care, the Cleveland Center, the Price Daniel Unit, 
UTMB Managed Care, and TTUHSC Montford Unit, simply show that 
the Veteran had no mental health needs in January 2003.  The 
Veteran denied any past or current mental health treatment 
and denied any current complaints.  Entries dated in 
September 2004 and August 2006 from the Cleveland Center 
again indicate the Veteran had no mental health needs or any 
current psychiatric diagnosis.  There was no indication that 
the Veteran suffered from an acquired psychiatric disorder 
during either his active or Reserve periods of service.

A September 2007 Fit for Work Assessment was negative for an 
acquired psychiatric disorder.  Records from University 
Medical Center dated in October 2008 were similarly negative.  
Lay statements received in January 2009 make no reference to 
either a current mental health condition or one during a 
period of service.
  
The Veteran presented testimony before the Board in December 
2008.  He testified that his current psychiatric disorder was 
secondary to his back disorder.  Specifically, he indicated 
that he suffered when people said he smelled like an old man 
because of ointment he used to treat pain.  He also stated 
that he was worried about being fired from his job due to 
missed days of work.  

Essentially, the evidence submitted since the last final 
denial does nothing but show that the Veteran still has not 
been diagnosed with an acquired psychiatric disorder.  As 
such, the evidence received since 2000 is duplicative or 
cumulative of that on file prior to the last final RO 
decision of that year.  The Board notes that statements of 
the Veteran do however, contradict the Veteran's prior 
contentions that his mental health condition was due to a gun 
being pointed at his head during basic training, as he now 
claims that he has a mental health condition secondary to his 
back problems.  

To the extent that the evidence of record received since the 
prior final decision could be deemed new, it does not, when 
considered by itself or with previous evidence of record, 
relate to an unestablished fact necessary to substantiate the 
Veteran's claim.  Specifically, none of the evidence shows 
that the Veteran was treated for or diagnosed with an 
acquired psychiatric disorder during his period of active or 
Reserve Service.  Further, there has been no evidence 
submitted showing the presence of a current acquired 
psychiatric disorder.  

While the Board acknowledges the Veteran's beliefs with 
regard to his claim, no medical evidence has been received 
which supports his contentions.  Thus, new and material has 
not been submitted, and there is no basis upon which to 
reopen the 
previously denied claim of entitlement to service connection 
for an acquired psychiatric disorder.   See 38 C.F.R. 
§ 3.156(a).  

B.  Service Connection 

The Veteran contends that he is entitled to service 
connection for a bilateral knee disorder.  Specifically, he 
asserts that his current knee problems are secondary to his 
back disorder, i.e. altered gait and pressure placed on his 
knee joints. 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of at least 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

A disability, which is proximately due to, or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310.  When service connection is 
thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  Id; See Libertine v. Brown, 
9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 
183, 18   (1993).  

The term "veteran" is defined, in relevant part, as "a 
person who served in the active military, naval, or air 
service . . . ."  38 U.S.C.A. § 101(2) (West 2002); see also 
38 C.F.R. § 3.1(d) (2008).  The term "active military, 
naval, or air service" includes active duty, any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred or aggravated in line 
of duty, and any period of INACDUTRA during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2008).  Thus, 
the definitional statute, 38 U.S.C.A. § 101(24) (West 2002), 
makes a clear distinction between those who have served on 
active duty and those who have served on active duty for 
training and inactive duty for training.  The Court has held 
this statute, in effect, means that an individual who has 
served only on ACDUTRA or INACDUTRA must establish a service-
connected disability in order to achieve veteran status and 
to be entitled to compensation. 

In order to establish basic eligibility for veterans' 
benefits based upon active duty for training, the appellant 
must first establish that he was disabled from a disease or 
injury incurred or aggravated in the line of duty.  To 
establish basic eligibility for veteran's benefits based upon 
inactive duty for training, the appellant must first 
establish that he was disabled from an injury incurred or 
aggravated in the line of duty.  See Laruan v. West, 11 Vet. 
App. 80, 84-86 (1998) (en banc) (holding that, because VA was 
created for the benefit of veterans, a person seeking 
veterans' benefits must bear the initial burden of 
establishing his or her veteran status) (rev'd on other 
grounds, D'Amico v. West, 12 Vet. App. 264 (1999)); see also 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Once a 
claimant has carried his initial burden of establishing 
"veteran status," or that the person upon whose military 
service the claim is predicated has "veteran status," he or 
she is entitled to compensation for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the active military, naval, 
or air service.  See 38 U.S.C.A. § 1110.  

After careful consideration of all procurable and assembled 
data, the Board finds that service connection for a bilateral 
knee disorder is not warranted.  At the outset the Board 
finds that service connection is not warranted on a secondary 
causation basis.  Service connection is not currently in 
effect for a back disorder and in the instant decision, the 
Board has not reopened a previously denied claim for such.  
Thus, the Board shall proceed with deciding the claims on a 
direct causation basis.

Service treatment records for the period of active military 
service were devoid of complaints, treatment, or a diagnoses 
of a bilateral knee condition.  Records from the Veteran's 
Reserve period of service were negative for treatment 
referable to the knees.  A July 1998 entry does however, note 
that the Veteran underwent arthroscopic surgery of the right 
knee approximately one and half months prior as a result of a 
civilian accident (fell down stairs).

Medical records from Dr. JCL show the Veteran reported knee 
pain in August 1995 in connection with a post-service fall 
through a hole in floor while working at Certain-Teed.  
Treatment notes from various Department of Corrections 
facilities, to include Hutchins State Jail, Corrections 
Management Care, the Cleveland Center, the Price Daniel Unit, 
UTMB Managed Care, and TTUHSC Montford Unit, simply show that 
the Veteran complained of knee pain.  There was some 
indication that the Veteran had traumatic arthritis of the 
right knee in November 2004; however, this was not confirmed 
by x-ray.  Radiographic studies of the right knee in March 
2006 were negative.  Records from the Cleveland Center dated 
in 2006 reveal the Veteran had internal derangement of the 
knees.  No etiology opinion was provided.  There was no 
indication that the Veteran incurred a bilateral knee 
disorder during either his active or Reserve periods of 
service.

A September 2007 Fit for Work Assessment reveals the Veteran 
injured his right knee in a February 1988 civilian workplace 
accident when he fell down a flight of stairs.  The examiner 
also noted the Veteran reinjured his knee when he fell 
through the floor in 1995.

Based on a review of the aforementioned, there is no evidence 
of a bilateral knee disorder during active military service 
or an injury during a period of ACDUTRA or INACDUTRA.  In 
fact, it is clear from the objective evidence of record and 
statements of the Veteran, that he sustained an injury to his 
right knee in a civilian accident.  The Veteran does not 
claim that the right knee disorder was made permanently worse 
by an incident of Reserve service, so the Board, like the RO, 
has not addressed the Veteran's claim on an aggravation basis 
under 38 C.F.R. § 3.306.  As noted at the outset, his 
secondary claim for a right and left knee disorder must fail 
on the basis that service connection is not currently in 
effect for a back disorder.

As there is no evidence of a bilateral knee disorder during 
active military service, arthritis confirmed by x-ray within 
a year subsequent to discharge from said service, or injury 
during a period of ACDUTRA or INACDUTRA, there must be 
medical evidence showing that the current internal 
derangement of the bilateral knees is related to an 
incident/injury of active or Reserve service.  38 C.F.R. 
§§  3.6, 3.303, 3.307, 3.309.   There are no opinions of 
record that establish such a link.  38 C.F.R. § 3.303.  

In so concluding, the Board notes that VA regulations provide 
that VA will assist the Veteran by providing a medical 
examination or obtaining a medical opinion based upon review 
of the evidence of record if VA determines that it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  
The regulations further provide, in pertinent part, that a 
medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the veteran 
suffered an event, injury, or disease in service; and (C) 
Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  38 C.F.R. § 3.159(c)(4)(i).  

Because there is no evidence of a bilateral knee condition 
during active military service or an injury during a period 
of ACDUTRA or INACDUTRA and the requirements in subsections 
(B) and (C) are not met, it is not necessary to obtain a 
medical examination or medical opinion in order to decide the 
claim in this case.  38 C.F.R. § 3.159(c)(4)(i); Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an inservice event, injury, or disease).  

Thus, the preponderance of the evidence is against the 
claims, and the appeals must 
be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (199


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for a back disorder is 
not reopened, and the appeal is denied to this extent only.

New and material evidence not having been received, the claim 
of entitlement to service connection for an acquired 
psychiatric disorder is not reopened, and the appeal is 
denied to this extent only.

Entitlement to service connection for a right knee disorder, 
to include as secondary to the back disorder, is denied.

Entitlement to service connection for a left knee disorder, 
to include as secondary to the back disorder, is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


